
	

114 S1773 IS: Consumer Reporting Fairness Act of 2015
U.S. Senate
2015-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1773
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2015
			Mr. Brown (for himself, Mr. Merkley, Mr. Blumenthal, Mr. Durbin, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 11, United States Code, to require creditors to inform consumer reporting agencies
			 that certain debts have been discharged in bankruptcy cases.
	
	
		1.Short title
 This Act may be cited as the Consumer Reporting Fairness Act of 2015.
 2.Discharge of debt in bankruptcySection 525 of title 11, United States Code, is amended by adding at the end the following:  (d)If a creditor has provided or furnished to a consumer reporting agency, as defined in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a), any item of information pertaining to an account based on a debt discharged in a case under this title, the creditor shall inform the consumer reporting agency that the debt has been discharged in bankruptcy and has a zero balance.
 (e)An individual injured by any willful violation of this section— (1)shall recover actual damages, including costs and attorneys' fees; and
 (2)in appropriate circumstances, may recover punitive damages. (f)Nothing in this section shall be construed to prohibit the reporting of payments on a mortgage loan, whether or not the debtor has reaffirmed that loan..
		
